Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kratzer (US 3,865,568). No distinction is seen between the aqueous liquid fertilizer disclosed by Kratzer, and that recited in claims 10 and 13. Kratzer discloses a method for producing a liquid fertilizer wherein an aqueous mixture of animal secretions is solubilized. (See col. 4, line 65 to col. 5, line 38.) Kratzer discloses at col. 6, lines 29-33 that sulfuric acid can be used as the solubilizing agent, and at col. 5, lines 63-66 that the final product has a pH-value of 5.8 to 6.2. The aqueous liquid fertilizer formed according to the process of Kratzer would inherently comprise at least 4% dissolved ammoniacal nitrogen and residues of sulfuric acid, and would meet the criteria for USDA organic certification under the National Organic Program, since the fertilizer is formed according to the same process disclosed in applicant’s specification, i.e., by solubilizing animal secretions with sulfuric acid so as to obtain a final pH of 5.8 to 6.2. Kratzer teaches at col. 5, lines 62-64 that the acid is neutralized “for the most part”, implying residues of the sulfuric acid remain. In any event, it would be obvious to modify the process of Kratzer to obtain an aqueous liquid fertilizer comprising at least 4% ammoniacal nitrogen and which would meet the criteria for USDA organic certification under the National Organic Program, since Kratzer discloses in the Abstract that the liquid fertilizer is a natural fertilizer, and teaches at col. 6, lines 21-23 that as a general rule the fertilizer has a nutrient content of 4% by weight and at col. 4, lines 47-53 that the starting substance can contain nitrogen.
Claims 14-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kratzer. Kratzer is relied upon as discussed hereinbefore. Regarding claims 14 and 15, it would be within the level of skill of one of ordinary skill in the art to determine suitable amounts of dissolved solids, suspended solids and particles size of the suspended solids in the product of Kratzer. Regarding claims 16 and 17, it would be obvious to modify the process of Kratzer to provide an aqueous liquid fertilizer comprising at least 5% dissolved ammoniacal nitrogen, since Kratzer suggests at col. 4, lines 47-53 that the content of nitrogen in the starting material may vary, and the purpose of Kratzer is to form a fertilizer composition.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,556,837. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,023,501. Although the claims at issue are not identical, they are not patentably distinct from each other because the aqueous liquid fertilizer recited in applicant’s claims would inherently be produced by the method recited in the claims of US 10,023,501.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,889,528. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.
This application apparently discloses allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Kratzer (US 3,865,568) discloses a method for producing a liquid fertilizer wherein an aqueous mixture of animal secretions is solubilized. (See col. 4, line 65 to col. 5, line 38.) Kratzer discloses at col. 6, lines 29-33 that sulfuric acid can be used as the solubilizing agent, and at col. 5, lines 63-66 that the final product has a pH-value of 5.8 to 6.2. The aqueous liquid fertilizer formed according to the process of Kratzer would inherently comprise at least 4% dissolved ammoniacal nitrogen and residues of sulfuric acid, and would meet the criteria for USDA organic certification under the National Organic Program, since the fertilizer is formed according to the same process disclosed in applicant’s specification, i.e., by solubilizing animal secretions with sulfuric acid so as to obtain a final pH of 5.8 to 6.2. Kratzer teaches at col. 5, lines 62-64 that the acid is neutralized “for the most part”, implying residues of the sulfuric acid remain. In any event, it would be obvious to modify the process of Kratzer to obtain an aqueous liquid fertilizer comprising at least 4% ammoniacal nitrogen and which would meet the criteria for USDA organic certification under the National Organic Program, since Kratzer discloses in the Abstract that the liquid fertilizer is a natural fertilizer, and teaches at col. 6, lines 21-23 that as a general rule the fertilizer has a nutrient content of 4% by weight and at col. 4, lines 47-53 that the starting substance can contain nitrogen. However applicant’s claims 1-9, 11, 12, 18 and 19 require that the aqueous liquid fertilizer comprises residues of at least one organic acid. There is no teaching, disclosure or suggestion in Kratzer to include residues of at least one organic acid in the aqueous liquid fertilizer of Kratzer. Nor would there be any motivation from the prior art to do so, since Kratzer discloses in the Abstract and col. 4, lines 15-22 that the animal secretions are treated with mineral acids (i.e., not organic acids). Accordingly claims 1-9, 11, 12, 18 and 19 are not rejected over Kratzer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736